DETAILED ACTION
	This Notice is in response to the Election filed on May 7, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on May 7, 2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


s 18-20 directed to the invention non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not show a display device comprising: a substrate including a through hole in the display area; an element layer including an anode disposed on the substrate, a light emitting layer disposed on the anode, and a cathode disposed on the light emitting layer; and a thin-film encapsulation layer including a first inorganic layer disposed on the element layer, an organic layer disposed on the first inorganic layer, and a second inorganic layer disposed on the organic layer, wherein the first inorganic layer includes a plurality of first refractors having a first inclination angle.
The closest prior art references include Lee et al. (US Pub. 2016/0285043 A1), Ju et al. (US 11,038,151 B2), Lee et al. (US Pub. 2019/0341428 A1), Feng et al. (US Pub. 2020/0258956 A1), and Takahashi et al. (US Pub. 2021/0159453 A1). The references disclose various elements of the claims including the feature of refractors (some are bumps or protrusions) being formed in an insulating layer. However, the references do not disclose the hole in the display area and the plurality of refractors having an inclination angle. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815